Citation Nr: 1016141	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2010.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.
The Veteran contends that he has ringing in his ears which 
developed as a result of constant exposure to noise from 
howitzer rifles fired along the demilitarized zone during his 
active duty in Vietnam and exposure to noise while performing 
his duties as a gunner aboard the USS Wasp (an aircraft 
carrier).  See May 2005 notice of disagreement, August 2005 
statement from the Veteran and March 2010 travel board 
hearing transcript.

Service treatment records are negative for any complaints, 
treatment or diagnosis of tinnitus.  However, the Veteran's 
DD-214 shows that he served in Vietnam from August 3, 1967 to 
September 8, 1967, and that he received a Purple Heart, a 
Combat Action Ribbon and the Vietnam Cross of Gallantry 
w/Palm, in addition to other awards.  Furthermore, personnel 
records show that the Veteran served aboard the USS Wasp and 
that his primary duty from August 6, 1967 to September 7, 
1967 was rifleman.  The Board finds that the Veteran's 
contentions are consistent with the circumstances of his 
service.  Hence, the claimed acoustic trauma is deemed to 
have occurred.  38 U.S.C.A. § 1154(a), (b) (West 2002).  

VA outpatient treatment records show that in March 2004, the 
Veteran reported tinnitus and vertigo and a history of 
occupational noise exposure.  He was diagnosed at that time 
with tinnitus and the examiner recommended that he have an 
ear nose and throat (ENT) consultation.  During his June 2004 
ENT consultation, the Veteran reported ringing in his ears 
since service in Vietnam. He was diagnosed again with 
tinnitus at that time.

Contemporaneous evidence of ongoing tinnitus in the years 
following service is not of record.  Furthermore, neither the 
March 2004 or June 2004 examiners gave an opinion on the 
etiology of the Veteran's diagnosed tinnitus.  

Accordingly, an examination and opinion are needed to 
determine whether the Veteran currently has tinnitus related 
to service, including any exposure to radiation during 
service in Key West.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.311.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 
The Board also notes that the claims file is negative for any 
medical records VA or private, dated since December 2008.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who have treated him for his 
claimed tinnitus since 2008 and take the 
necessary steps to obtain any clinical 
records of treatment reported, in 
accordance with 38 C.F.R. § 3.159(e)(2).  
The Veteran is advised that for VA to 
obtain these records, it may be necessary 
for him complete an authorization for 
their release and that he may submit these 
records himself.

2.  Afford the Veteran an examination to 
determine the nature and etiology of any 
currently present tinnitus.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

A diagnosis of tinnitus should be confirmed 
or ruled out.  If tinnitus is diagnosed, 
the examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
military service.  The rationale for the 
opinion expressed must also be provided.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.
3.  If the benefit sought on appeal is not 
fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


